The judgment of the court (King, J. absent,) was pronounced by
Eustis, C. J.
This is an appeal taken by Robert Copland, the defendant, from a judgment of the Fifth District Court of New Orleans, by which a debt of f1,166 66, due the appellant, being the balance of his salary as one of the commissioners of the late Merchants’ Bank, which had been allowed on a tableau of distribution as a privileged debt, was held to be partially extinguished by the amount of two judgments rendered in favor of the commissioners of the Merchants’ Bank against said Copland.
It is contended by the counsel for the appellant that the compensation between these debts cannot take place, the debt due to Copland being the salary of an office, and as such not liable to the payment of debts. Art. 647 of the Code of Practice provides that, “if the debtor has neither moveables, nor slaves, nor immovable property, the sheriff may seize the .rights and credits which belong to him, and all sums of money which may be due 'to him, in whatsoever right, unless it be for alimony or salaries of office.”
Art. 1987 of the Civil Code considers money due for the salary of an office (emploi public), wages or recompense for personal services, as not liable to the payment of debts. But this article of the Code of Practice (647) has been held to repeal this part of art. 1987 of the Code (Vance v. Lafferanderie, 4 Rob. 341); and we have only to consider whether the article of the Code of Practice ex*308empts the appellant’s salary from the ordinary operation of mutually subsisting; debts.
Copland was one of the commissioners appointed under the act of 1842 for. tjhe' liquidation of insolvent brinks. He was appointed by the bank presidents..
It is evident that by the article, qf the Cjvil Code alluded to, the word office. meant a public office; the french text is conclusive as to its meaning. The ex-.. pressions salaries of office in the 647th article of the Code of Practice, do not change that sense, and the french text—“$alai,rqs d’office” is still more restrictive, and indicates a. public office, and. nothing else, hferlin, Rep. de Jurisp. verbo Office, Domat, Droit Public, liv. 2, tit. 1, sec. 1.
It is true, as contended by the counsel for the appellant, that, by the bank act of 1842, the. State undertook, by. the instrumentality of thq. commissioners ap-r pointed, to liquidate and settle the affairs of the insolvent banks, under the control, qf the courts. The direction in. that act that one commissioner should be appointed by the bank presidents and another by the stockholders of each bank, we do not consider as constituting the persons thus appointed public officers, withip the meaning of our laws and constitution.
Judgment affirmed,